AGREEMENT FOR PURCHASE AND SALE
OF REAL PROPERTY AND ESCROW INSTRUCTIONS

THIS AGREEMENT FOR PURCHASE AND SALE OF REAL PROPERTY AND ESCROW INSTRUCTIONS
(“Agreement”) between TREIT — Titan Plaza, L.P., a Virginia limited partnership,
NNN TITAN 1, LLC, NNN TITAN 2, LLC, NNN TITAN 4, LLC, NNN TITAN 5, LLC, NNN
TITAN 6, LLC, NNN TITAN 7, LLC, NNN TITAN 8, LLC, NNN TITAN 9, LLC, each one a
Texas limited liability company (“Owner”) acting by and through Triple Net
Properties Realty, Inc. (“Agent” for Owner) (collectively, “Seller”), and CHASE
MERRITT, L.P., a Delaware limited partnership or its assigns (“Buyer”), is made
and entered into as of the later of (i) the date this Agreement is executed by
Seller and (ii) the date this Agreement is executed by Buyer (the “Effective
Date”), with reference to the following facts:



  A.   Seller owns certain real property located in San Antonio, Texas and more
specifically described in Exhibit A attached hereto (the “Land”), commonly known
as Titan Building and Plaza and such other assets, as the same are herein
described.



  B.   Subject to the terms and conditions in this Agreement, Seller desires to
sell to Buyer and Buyer desires to purchase from Seller the Land and the
associated assets.

NOW, THEREFORE, in consideration of the mutual covenants, premises and
agreements herein contained, the parties hereto do hereby agree as follows:



1.   Purchase and Sale.

The purchase and sale includes, and at Closing (hereinafter defined) Seller
shall sell, assign, grant and transfer to Buyer, all of Seller’s right and
title, estate interest in and to all of the following (hereinafter sometimes
collectively, the “Property”):



  1.1   The Land, described on Exhibit A attached hereto, together with all
structures, buildings, improvements, machinery, fixtures, and equipment affixed
or attached to the Land and all easements and rights appurtenant thereto,
including: (i) all easements, privileges and rights belonging or in any way
appurtenant to the Land, (ii) any land lying in the bed of any street, road,
alley or right-of-way, open or closed, adjacent to or abutting the Land, and
(iii) any and all air rights, subsurface rights, development rights, and water
rights permitting to the Land (all of the foregoing being collectively referred
to herein as the “Land”);



  1.2   All leases listed on Exhibit B (the “Leases”), including associated
amendments, with all persons (“Tenants”) leasing the Real Property or any part
thereof or hereafter entered into in accordance with the terms hereof prior to
Closing, together with all security deposits, other deposits held in connection
with the Leases, Lease and all of Seller’s right, title and interest in and to
all guarantees, letters of credit and other similar credit enhancements
providing additional security for such Leases;



  1.3   All tangible and intangible personal property owned by Seller located on
or used in connection with the Real Property, including, specifically, without
limitation, all sculptures, paintings and other artwork, all equipment,
furniture, tools and supplies, all plans and specifications and other
architectural and engineering drawings, if any, with respect to the Land and the
Improvements, and any other personal property and all related intangibles as are
owned by Seller and currently located in, on or about or are used for the
operation, maintenance, administration or repair of the Real Property, including
Seller’s interest, if any, in the common name of the Real Property (the
“Personal Property”);



  1.4   All service contracts, agreements, warranties and guaranties relating to
the operation of the Property as of the Effective Date, to the extent
assignable, and any other service and operating agreements pertaining to the
Property that are entered into by Seller after the date of this Agreement and
prior to the Closing in accordance with the terms of this Agreement, in each
case to the extent approved by Buyer in accordance with this Agreement
(collectively, the “Contracts”); provided, however, any Contracts not so
approved by Buyer shall be terminated by Seller, at Buyer’s expense, on or
before the Closing; and



  1.5   To the extent transferable, all building permits, certificates of
occupancy and other certificates, permits, consents, authorizations, variances
or waivers, dedications, subdivision maps, licenses and approvals from any
governmental or quasi-governmental agency, department, board, commission, bureau
or other entity or instrumentality relating to the Property (the “Permits”).



2.   Purchase Price.

Subject to the charges, prorations and other adjustments set forth in this
Agreement, total Purchase Price of the Property shall be Fifteen Million Three
Hundred Thousand Dollars ($15,300,000) (“Purchase Price”) payable as follows:



  2.1   Deposit/Further Payments/Down Payment.



  2.1.1   On the Effective Date Buyer shall deliver to Escrow Holder (as defined
in Section 7.1.1 below) by wire transfer immediately available funds in the
amount of Three Hundred Thousand Dollars ($300,000.00) (the “Deposit”). The
Deposit shall be released to Seller within one (1) day after the Effective Date.
The Deposit once received by Seller, shall be deemed earned by Seller and
non-refundable to Buyer, notwithstanding Buyer’s failure to or decision not to
close, except that the Deposit shall be applied to the Purchase Price at
Closing.



  2.2   At least one (1) business day prior to Closing, Buyer shall deposit into
Escrow by wire transfer of federal funds, the balance of the Purchase Price,
subject to adjustment by reason of any applicable prorations and the allocation
of Closing costs described below.



3.   Title to Property.

During the Inspection Period (hereafter defined) Buyer shall review and approve
the Title Documents (hereinafter defined) and the Survey (hereinafter defined).
If the Title Documents or Survey reflect or disclose any defect, exception or
other matter affecting the Property (“Title Defects”) that is unacceptable to
Buyer, then prior to the expiration of the Inspection Period, Buyer shall
provide Seller with written notice of Buyer’s objections. Seller may, at its
sole option, elect to cure or remove the objections made by Buyer. Should Seller
elect to attempt to cure or remove the objection, it shall be a condition
precedent to Buyer’s obligation to acquire the Property that Seller cures such
title objection prior to the Closing. Unless Seller provides written notice to
Buyer before the expiration of the Inspection Period that Seller intends to cure
Buyer’s title objections, Seller shall be deemed to have elected not to cure or
remove Buyer’s title objections, and Buyer shall be entitled, as Buyer’s sole
and exclusive remedy, either to (i) terminate this Agreement by providing
written notice of termination to Seller before the end of the Inspection Period
and returning the Due Diligence Items (hereinafter defined) immediately
thereafter or (ii) waive the objections and close this transaction as otherwise
contemplated herein. If Buyer shall fail to terminate this Agreement during the
Inspection Period, all matters shown on the Survey and all matters described in
the Title Report, except for monetary liens for indebtedness of the Seller and
any matters the Seller has agreed to cure in writing, shall be deemed “Permitted
Exceptions.” On or prior to Closing, Seller shall cause any monetary liens
created by Seller which affect the Property, other than property taxes or
assessments not yet delinquent, to be deleted or omitted from the Title Policy
(as defined in Section 4.1.2). Seller will cause any recorded memorandum
regarding the management agreement for the Property to be removed from the Title
Policy at no cost to Buyer.



4.   Due Diligence Items.



  4.1   Seller shall deliver to Buyer each of the following within five business
days of the Effective Date (together with the items described in Section 4.2,
collectively, the “Due Diligence Items”):



  4.1.1   Any existing survey of the Property, in Seller’s possession (the
“Survey”);



  4.1.2   A current preliminary title report or title commitment (the “Title
Report”), dated not earlier than thirty (30) days prior to the Effective Date,
for the issuance of a standard coverage owner’s policy of title insurance, with
standard provisions and exceptions (the “Title Policy”) to Buyer from the Escrow
Holder, together with copies of all documents constituting exceptions to the
title as reflected in the Title Report (collectively referred to hereinafter as
the “Title Documents”);



  4.1.3   A list of all contracts, including service contracts, warranties,
management, maintenance, leasing commission or other agreements affecting the
Property, if any, together with copies of the same;



  4.1.4   True and correct copies of the real estate and personal property tax
statements covering the Property or any part thereof for each of the two
(2) years prior to the current year and, if available, for the current year;



  4.1.5   A schedule of all current or pending litigation with respect to the
Property or any part, thereof, if any, together with a brief description of each
such proceeding;



  4.1.6   Operating statements for the most recent two full calendar years and
monthly operating statements for the calendar year to date, or if shorter, for
any periods during which Seller was owner of the Real Property;



  4.1.7   An inventory of all personal property located on the Property, used in
the maintenance of the Property or stored for future use at the Property and an
inventory of all furniture and appliances used in the units, if any;



  4.1.8   A current rent roll which may include, among other things: (1) the
name of the Tenant, (2) the number of rentable square feet in Tenant’s premises
as set forth in Tenant’s Lease, (3) the current monthly base rental payable by
such Tenant, (4) the term of the Lease, (5) any available options for the Tenant
under the Lease; and (6) the amount of any security deposit;



  4.1.9   All environmental, physical or mechanical reports prepared by third
parties in Seller’s possession relating to the Property;



  4.1.10   Copies of all Leases presently in effect with respect to the Real
Property, together with any amendments or modifications thereto. All Leases,
amendments and modifications with respect to Titan and St. Paul’s are listed on
the attached Exhibit I.



  4.1.11   An aging report showing, with respect to each Tenant of the Real
Property, the date through which such Tenant has paid rent and a Tenant by
Tenant monthly aging report for the preceding twelve (12) months;



  4.1.12   All site plans, leasing plans, as-built plans, drawings,
environmental, mechanical, electrical, structural, soils and similar reports
and/or audits and plans and specifications relative to the Real Property in the
possession of Seller, if any; and



  4.1.13   Copies of utility bills for the Real Property for the prior calendar
year and the current year to date or if shorter, for any periods during which
the Seller was the owner of the Property.



  4.2   Seller shall make the following available for inspection by Buyer during
ordinary business hours at Seller’s management office:



  4.2.1   All site plans, leasing plans, as-built plans, drawings,
environmental, mechanical, electrical, structural, soils and similar reports
and/or audits and plans and specifications relative to the Property in the
possession of Seller, if any.



  4.2.2   The tenant files, books and records relating to the ownership and
operation of the Property.



5.   Inspections.



  5.1   Buyer shall have a temporary non-exclusive license to enter and
interview the tenants and conduct non-invasive feasibility, environmental, and
physical studies collectively of the Property that Buyer may deem necessary or
advisable (the “Inspections”) at any time during the Inspection Period, on the
terms set forth in this Article 5. Buyer shall not conduct invasive testing of
any kind (including without limitation, “Phase II” environmental testing)
without Seller’s consent. Buyer’s right to conduct the Inspections shall be
subject to rights of Tenants and shall be subject to such conditions as may be
reasonably imposed by the Seller in order to avoid disruption at the Property.
Notwithstanding the foregoing, if, after the expiration of the Due Diligence
Period, Buyer elects to go forward with the transaction herein, Buyer shall be
allowed continued access to the Property until Close of Escrow subject to the
prior approval of Seller, which shall not be unreasonably withheld and pursuant
to the terms of Section 5.2.



  5.2   Buyer must arrange all Inspections of the Property with Seller at least
two (2) business days in advance of any Inspections. Buyer and its agents shall
maintain equipment and other materials in an orderly manner while they are
located on the Property and to maintain them in locations specified by Seller.
Buyer agrees to remove all debris and trash resulting from the Inspections on a
daily basis and to remove all equipment and other materials used by Buyer or its
agents as soon as the activity for which such equipment and other materials are
used is completed. Buyer and its agents shall take all appropriate measures for
the safety of persons and property on the Property and shall comply with all
applicable legal requirements. Buyer shall restore any damage to the Property
resulting from the Inspections including but not limited to repair of surface
openings resulting from tests. Buyer shall promptly provide to Seller a copy of
all reports and test results prepared or furnished in connection with the
Inspections.



  5.3   In the event that the Inspections show any fact, matter or condition to
exist with respect to the Property that is unacceptable to Buyer, in Buyer’s
sole subjective discretion, then Buyer shall be entitled, as its sole and
exclusive remedy, to (1) terminate this Agreement, or (2) waive the objection,
and close the transaction as otherwise contemplated herein. Buyer agrees to
promptly discharge any liens that may be imposed against the Property as a
result of the Inspections and to defend, indemnify and hold Seller harmless from
all, claims, suits, losses, costs, expenses (including without limitation court
costs and attorneys’ fees), liabilities, judgments and damages incurred by
Seller as a result of any Inspections.



  5.4   Buyer shall indemnify, save and hold Seller and Seller’s officers,
agents, employees, directors, trustees, invitees, successors, and assigns
(collectively “Indemnitees”) harmless against all losses, costs, expenses,
liabilities, claims, litigation, demands, proceedings and damages (including but
not limited to attorney’s fees) suffered or incurred by Seller or any such
Indemnitees arising out of and limited to the Inspections, provided that Buyer
shall not incur any liability due to its discovery, without exacerbation of the
condition of any Hazardous Materials or other circumstances at the Property.
Buyer waives any claims against Seller arising out of the Inspections or this
Agreement other than claims that are solely caused by or solely arise from any
negligent or willful misconduct of Seller. Buyer hereby assume all
responsibility for claims against Seller by the contractors, subcontractors,
employees, and agents of Buyer other than claims that are solely caused by or
solely arise from Seller’s negligence or willful misconduct.



  5.5   Buyer shall, during the term of this Agreement and at all times during
which access is available to it, require its subcontractors and agents, to
maintain insurance, in form and substance reasonably satisfactory to Seller,
with insurance companies acceptable to Seller, the following insurance:
Comprehensive General Liability or Commercial General Liability Insurance, with
limits of not less than One Million Dollars ($1,000,000) combined single limit
per occurrence and not less than Two Million Dollars ($2,000,000) on a general
aggregate basis, for bodily injury, death and property damage, and Excess
(umbrella) liability insurance with liability insurance with limits of not less
than Five Million Dollars ($5,000,000) per occurrence. Each policy of insurance
shall name Seller as an additional insured. Further, each policy of insurance
shall state that such policy is primary and noncontributing with any insurance
carried by Seller. Such policy shall contain a provision that the naming of the
additional insured shall not negate any right the additional insured would have
had as a claimant under the policy if not so named and shall contain
severability of interest and cross-liability clauses. A certificate, together
with any endorsements to the policy required to evidence the coverage which is
to be obtained hereunder, shall be delivered to Seller prior to entry on the
Property. The certificate shall expressly provide that no less than thirty
(30) days prior written notice shall be given Seller in the event of any
material alteration to or cancellation of the coverages evidenced by said
certificate. A renewal certificate for each of the policies required in this
Section shall be delivered to Seller not less than thirty (30) days prior to the
expiration date of the term of such policy. Any policies required by the
provisions of this Section may be made a part of a blanket policy of insurance
with a “per project, per location endorsement” so long as such blanket policy
contains all of the provisions required herein and does not reduce the coverage,
impair the rights of the other party to this Agreement or negate the
requirements of this Agreement.



  5.6   During the course of its performance of the Inspections, Buyer will
acquire knowledge concerning the Property or Seller, or knowledge of other
matters of a sensitive business nature (collectively, “Privileged Information”).
Except as described below, neither Buyer nor its agents shall disclose to any
third party, publicize or suffer or permit any of their respective employees to
so disclose or publicize any such Privileged Information, other than to
consultants, attorneys and agents as necessary for the Buyer’s inspection and
analysis of the Property. In the event that Buyer believes in good faith that it
is required by any legal requirement to disclose any such Privileged
Information, then Buyer shall immediately notify Seller of such belief and the
reasons for such belief. If Seller within 10 days after receipt of such notice,
advises the party that sent the notice that Seller shall itself disclose the
information, then Buyer shall not make such disclosure (unless either such party
reasonably believes that it must disclose such information by law). If Buyer
reasonably believes that such disclosure is required to be made in less than the
10-day period, then the notice to Seller shall so state and Seller’s time to
respond will be reduced accordingly.



  5.7   The obligations of Buyer described in this Article shall survive the
Closing or any termination of this Agreement.



6.   Approval.



  6.1   Buyer shall have fifteen (15) days from the Effective Date (“Inspection
Period”) to approve or disapprove the Inspections. If Buyer shall fail to notify
Seller and Escrow Holder of its disapproval of the Inspections in writing within
the Inspection Period, the condition of the Property shall be deemed approved.
If Buyer shall disapprove the Inspections within the Inspection Period this
Agreement and the Escrow shall thereupon be terminated. Buyer shall thereafter
not be entitled to purchase the Property, Seller shall not be obligated to sell
the Property to Buyer and the parties shall be relieved of any further
obligation to each other with respect to the Property, except as provided in
Paragraph 5.



  6.2   Notwithstanding anything to the contrary contained herein, Buyer hereby
agrees that, in the event this Agreement is terminated for any reason, then
Buyer shall promptly and at its sole expense return to Seller all Due Diligence
Items which have been delivered by Seller to Buyer in connection with the
Inspections, along with copies of all reports, drawings, plans, studies,
summaries, surveys, maps and other data prepared by third parties relating to
the Property, subject to restrictions on Buyer’s ability to make any such
materials available to Seller that are imposed in any agreement with a third
party consultant preparing any such reports or materials (“Buyer’s Reports”);
provided, however, that delivery of such copies and information by Buyer shall
be without warranty or representation whatsoever, express or implied, including
without limitations, any warranty or representation as to ownership, accuracy,
adequacy or completeness thereof or otherwise. Buyer shall cooperate with Seller
at no expense to Buyer in order to obtain a waiver of any such restrictions.



  6.3   Contracts. On or before the end of the Inspection Period, Buyer will
designate in a written notice to Seller which Contracts Buyer will assume and
which Contracts must be terminated by Seller at Closing. Taking into account any
credits or prorations to be made pursuant to this Agreement for payments coming
due after Closing but accruing prior to Closing, Buyer will assume the
obligations arising from and after Closing under those Contracts which Buyer has
designated will not be terminated. At Buyer’s expense, Seller shall terminate at
Closing all Contracts that are not so assumed.



7.   Escrow.



  7.1   Opening.



  7.1.1   The purchase and sale of the Property shall be consummated through an
escrow (“Escrow”) to be opened with Fidelity National Title Company, attention,
Natalie Vona, 17911 Von Karman, Suite 275, Irvine, CA 92614 (“Escrow Holder” or
the “Title Company”) within two (2) business days after the Effective Date.
Escrow shall be deemed to be opened as of the date fully executed copies (or
counterparts) of this Agreement are delivered to Escrow Holder by Buyer and
Seller (“Opening of Escrow”). This Agreement shall be considered as the Escrow
instructions between the parties, with such further instructions as Escrow
Holder shall require in order to clarify its duties and responsibilities. If
Escrow Holder shall require further Escrow instructions, Escrow Holder may
prepare such instructions on its usual form. Such further instructions shall be
promptly signed by Buyer and Seller and returned to Escrow Holder within three
(3) business days of receipt thereof. In the event of any conflict between the
terms and conditions of this Agreement and such further instructions, the terms
and conditions of this Agreement shall control.



  7.2   Closing.



  7.2.1   Escrow shall close (“Closing”) on or before Friday, July 7, 2006
(“Closing Date”). Closing must occur, if at all, no later than the Closing Date
or this Agreement shall terminate without further action of the parties and
neither party shall have any further obligations to the other hereunder except
Buyer’s indemnification under Section 5.

             
7.3
  Buyer Required to Deliver.  

 
                 
 
                Buyer shall deliver to Escrow the following:
 
           
 
    7.3.1     On the Effective Date, the Deposit;



  7.3.2   On or before Closing, the Purchase Price, subject to the closing
adjustments, credits and prorations contemplated hereby;



  7.3.3   On or before Closing, such other documents as Title Company may
reasonably require from Buyer in order to issue the Title Policy;



  7.3.4   An original counterpart executed by Buyer of an assignment and
assumption agreement (the “Assignment and Assumption Agreement”) in
substantially the form attached hereto as Exhibit C, whereby Seller assigns and
conveys to Buyer all of Seller’s right, title and interest in and Buyer assumes
all of Seller’s obligations under, the Leases and the Contracts and the Permits;



  7.3.5   A counterpart closing statement (the “Closing Statement”) setting
forth the Purchase Price and all amounts charged against Buyer pursuant to
Section 7.7 of this Agreement.



  7.4   Seller Required to Deliver.



      On or before Closing, Seller shall deliver to Escrow the following:



  7.4.1   A duly executed and acknowledged special warranty deed, conveying fee
title to the Property in favor of Buyer (the “Deed”);



  7.4.2   An executed certificate of non-foreign status;



  7.4.3   A bill of sale of the Personal Property, if any, without warranty, in
favor of Buyer and duly executed by Seller, in substantially the form attached
hereto as Exhibit D;



  7.4.4   An original counterpart executed by Seller of the Assignment and
Assumption Agreement;



  7.4.5   A counterpart Closing Statement setting forth the Purchase Price and
all amounts charged against Seller pursuant to Section 7.7 of this Agreement;



  7.4.6   Such other documents as Title Company may reasonably require from
Seller in order to issue the Title Policy;



  7.4.7   A letter from Seller addressed to each Tenant informing such Tenant of
the change in ownership and directing that future rent payments be made to
Buyer;



  7.4.8   All keys to all buildings and other improvements located on the
Property, combinations to any safes thereon, and security devices therein in
Seller’s possession; and



  7.4.9   All records and files relating to the management or operation of the
Property, including, without limitation, all insurance policies, all security
contracts, all tenant files (including correspondence), property tax bills, and
all calculations used to prepare statements of rental increases under the Leases
and statements of common area charges, insurance, property taxes and other
charges which are paid by tenants of the Project.

             
7.5
  Buyer’s Costs.  

 
                 
 
                Buyer shall pay the following:
 
           
 
    7.5.1     One-half (1/2) of Escrow Holder’s fees, costs and expenses;
 
           
 
    7.5.2     The cost of recording any documents relating to Buyer’s financing;



  7.5.3   Title Company’s premium for endorsements to the Title Policy and any
extended ALTA coverage; and



  7.5.4   All other costs customarily borne by Buyers of real property in the
county in which the Property is situated;

             
7.6
  Seller’s Costs.  

 
                 
 
                Seller shall pay the following:
 
           
 
    7.6.1     One-half (1/2) of Escrow Holder’s fees, costs and expenses;
 
           
 
    7.6.2     All transfer taxes and costs of recording the Deed;



  7.6.3   Title Company’s premium for a basic Title Policy, exclusive of the
premium for any endorsements or extended ALTA coverage; and



  7.6.4   All other costs not itemized above which are customarily borne by
sellers of real property in the county in which the Property is situated.



  7.7   Prorations.



  7.7.1   Items to be Prorated. The following shall be prorated between Seller
and Buyer as of the Closing with the Buyer being deemed the owner of the
Property as of the Closing:



  (a)   Taxes and Assessments All non-delinquent real property taxes,
assessments and other governmental impositions of any kind or nature, including,
without limitation, any special assessments or similar charges (collectively,
“Taxes”), which relate to the tax year within which the Closing occurs based
upon the actual number of days in the tax year. With respect to any portion of
the Taxes which are payable by any Tenant directly to the authorities, no
proration or adjustment shall be made. The proration for Taxes shall be based
upon the most recently issued tax bill for the Property, and shall be calculated
based upon the maximum early payment discount available. The prorations for
taxes and assessments which are made at Closing shall be final, and not subject
to reproration after Closing. Upon the Closing, Buyer shall be responsible for
real estate taxes and assessments on the Property payable from and after the
Closing. In no event shall Seller be charged with or be responsible for any
increase in the taxes or assessments on the Property resulting from the sale of
the Property or from any improvements made or leases entered into after the
Closing. With respect to all periods for which Seller has paid Taxes, Seller
hereby reserves the right to institute or continue any proceeding or proceedings
for the reduction of the assessed valuation of the Property, and, in its sole
discretion, to settle the same. Seller shall have sole authority to control the
progress of, and to make all decisions with respect to, such proceedings but
shall provide Buyer with copies of all communications with the taxing
authorities. All net tax refunds and credits attributable to any period prior to
the Closing which Seller has paid or for which Seller has given a credit to
Buyer shall belong to and be the property of Seller, provided, however, that any
such refunds and credits that are the property of Tenants under Leases shall be
promptly remitted by Seller directly to such Tenants or to Buyer for the credit
of such Tenants. All net tax refunds and credits attributable to any period
subsequent to the Closing shall belong to and be the property of Buyer. Buyer
agrees to cooperate with Seller in connection with the prosecution of any such
proceedings and to take all steps, whether before or after the Closing, as may
be necessary to carry out the intention of this subparagraph, including the
delivery to Seller, upon demand, of any relevant books and records, including
receipted tax bills and cancelled checks used in payment of such taxes, the
execution of any and all consent or other documents, and the undertaking of any
acts necessary for the collection of such refund by Seller. Buyer agrees that,
as a condition to the transfer of the Property by Buyer, Buyer will cause any
transferee to assume the obligations set forth herein.



  (b)   Rents Buyer will receive a credit at the Closing for all rents collected
by Seller prior to the Closing and allocable to the period from and after the
Closing based upon the actual number of days in the month. No credit shall be
given the Seller for accrued and unpaid rent or any other non-current sums due
from Tenants until these sums are paid, and Seller shall retain the right to
collect any such rent provided Seller does not sue to evict any tenants or
terminate any Tenant Leases. Buyer shall cooperate with Seller after the Closing
to collect any rent under the Tenant Leases which has accrued as of the Closing;
provided, however, Buyer shall not be obligated to sue any Tenants or exercise
any legal remedies under the Tenant Leases or to incur any expense over and
above its own regular collection expenses. All payments collected from Tenants
after the Closing shall first be applied to the month in which the Closing
occurs, then to any rent due to Buyer for the period after Closing and finally
to any rent due to Seller for the period prior to Closing; provided, however,
notwithstanding the foregoing, if Seller collects any payments from Tenants
after Closing through its own collection efforts, Seller may first apply such
payments to rent due the Seller for the period prior to Closing.



  (c)   CAM Expenses To the extent that Tenants are reimbursing the landlord for
common area maintenance and other operating expenses (collectively, “CAM
Charges”), CAM Charges shall be prorated at Closing and again subsequent to
Closing, as of the date of Closing on a lease-by-lease basis with each party
being entitled to receive a portion of the CAM Charges payable under each Lease
for the CAM Lease Year in which Closing occurs, which portion shall be equal to
the actual CAM Charges incurred during the party’s respective periods of
ownership of the Property during the CAM Lease Year. As used herein, the term
“CAM Lease Year” means the twelve (12) month period as to which annual CAM
Charges are owed under each Lease. Five (5) days prior to Closing the Seller
shall submit to Buyer an itemization of its actual CAM Charges operating
expenses through such date and the amount of CAM Charges received by the Seller
as of such date, together with an estimate of CAM Charges to be incurred to, but
not including, the Closing. In the event that the Seller has received CAM
Charges payments in excess of its actual CAM Charges operating expenses, the
Buyer shall be entitled to receive a credit against the Purchase Price for the
excess. In the event that the Seller has received CAM Charges payments less than
its actual CAM Charges operating expenses, to the extent that the Leases provide
for a “true up” at the end of the CAM Lease Year, the Seller shall be entitled
to receive any deficit but only after the Buyer has received any true up payment
from the Tenant. Upon receipt by either party of any CAM Charge true up payment
from a Tenant, the party receiving the same shall provide to the other party its
allocable share of the “true up” payment within five (5) days of the receipt
thereof.



  (d)   Operating Expenses All operating expenses (including all charges under
the service contracts and agreements assumed by Buyer) shall be prorated, and as
to each service provider, operating expenses payable or paid to such service
provider in respect to the billing period of such service provider in which the
Closing occurs (the “Current Billing Period”), shall be prorated on a per diem
basis based upon the number of days in the Current Billing Period prior to the
Closing and the number of days in the Current Billing Period from and after the
Closing, and assuming that all charges are incurred uniformly during the Current
Billing Period. If actual bills for the Current Billing Period are unavailable
as of the Closing, then such proration shall be made on an estimated basis based
upon the most recently issued bills, subject to readjustment upon receipt of
actual bills.



  (e)   Security Deposits; Prepaid Rents. Prepaid rentals and other tenant
charges and security deposits (including any portion thereof which may be
designated as prepaid rent) under Tenant Leases, if and to the extent that such
deposits are in Seller’s actual possession or control and have not been
otherwise applied by Seller to any obligations of any Tenants under the Tenant
Leases, shall be credited against the Purchase Price, and upon the Closing,
Buyer shall assume full responsibility for all security deposits to be refunded
to the Tenants under the Tenant Leases (to the extent the same are required to
be refunded by the terms of such Tenant Leases or applicable). In the event that
any security deposits are in the form of letters of credit or other financial
instruments (the “Non-Cash Security Deposits”) Buyer shall have such financial
instruments transferred after Closing. Seller will cooperate with Buyer after
the Closing to have Buyer named as beneficiary under the Non-Cash Security
Deposits; provided that such cooperation shall be at no cost or expense to
Seller. Buyer will not receive a credit against the Purchase Price for such
security deposits.



  (f)   Leasing Costs. Seller shall receive a credit at the Closing for all
leasing costs, including tenant improvement costs and allowances, and its
pro-rata leasing commissions, previously paid by Seller in connection with any
Lease or modification to an existing tenant Lease which was entered into after
the Effective Date and which is approved or deemed approved by Buyer pursuant to
this Agreement, which approval included approval of the tenant improvement
costs. The Seller’s pro-rata share shall be equal to a fraction which has as its
numerator the number of months left in the base term of the Lease after the
Closing and which has as its denominator the number of months in the base term
of the Lease. Seller shall credit to Buyer at Closing the cost of all tenant
improvement allowances, leasing commissions, free rent, and other tenant
inducements or benefits with respect to the premises leased as of the Effective
Date by the Tenants pursuant to the Tenant Leases in effect as of the Effective
Date, to the extent that such improvement allowances and leasing commissions are
unpaid or that such fee rent period has not occurred as of the Closing. In
consideration of such credit, Buyer shall assume all obligations, risks and
liabilities for paying all leasing commission, honoring all fee rent and other
tenant inducements and completing all tenant improvements and related work on
the premises including, but not limited to, those matters referenced on
Exhibit E hereto.



  7.7.2   Calculation; Reproration. Prior to Closing the parties shall jointly
prepare an estimated closing statement which shall set forth the costs payable
under sections 7.5 and 7.6 and the prorations and credits provided for in
section 7.7.1 and elsewhere in this Agreement. Any item which cannot be finally
prorated because of the unavailability of information shall be tentatively
prorated on the basis of the best data then available and adjusted when the
information is available in accordance with this subparagraph; provided,
however, that there shall be no reproration for taxes and assessments. The
estimated closing statement as adjusted as aforesaid and approved in writing by
the parties shall be referred to herein as the “Closing Statement”. If the
prorations and credits made under the Closing Statement shall prove to be
incorrect or incomplete for any reason, then either party shall be entitled to
an adjustment to correct the same; provided, however, that there shall be no
reproration for taxes and assessments; and further provided that any adjustment
shall be made, if at all, within sixty (60) days after the Closing (except with
respect to CAM Charges, in which case such adjustment shall be made within
thirty (30) days after the information necessary to perform such adjustment is
available), and if a party fails to request an adjustment to the Closing
Statement by a written notice delivered to the other party within the applicable
period set forth above (such notice to specify in reasonable detail the items
within the Closing Statement that such party desires to adjust and the reasons
for such adjustment), then the prorations and credits set forth in the Closing
Statement shall be binding and conclusive against such party.



  7.7.3   Items Not Prorated. Seller and Buyer agree that (a) on the Closing,
the Property will not be subject to any financing arranged by Seller; (b) none
of the insurance policies relating to the Property will be assigned to Buyer and
Buyer shall responsible for arranging for its own insurance as of the Closing;
and (c) utilities, including telephone, electricity, water and gas, shall be
read on the Closing and Buyer shall be responsible for all the necessary actions
needed to arrange for utilities to be transferred to the name of Buyer on the
Closing, including the posting of any required deposits and Seller shall be
entitled to recover and retain from the providers of such utilities any refunds
or overpayments to the extent applicable to the period prior to the Closing, and
any utility deposits which it or its predecessors may have posted. Accordingly,
there will be no prorations for debt service, insurance or utilities. In the
event a meter reading is unavailable for any particular utility, such utility
shall be prorated in the manner provided in subparagraph (1)(e) above.



  7.7.4   Indemnification. Buyer and Seller shall each indemnify, protect,
defend and hold the other harmless from and against any claim in any way arising
from the matters for which the other receives a credit or otherwise assumes
responsibility pursuant to this Section.



  7.7.5   Survival. This Section 7.7 shall survive the Closing.



  7.8   Determination of Dates of Performance.

Promptly after delivery to Buyer of the Title Report, Escrow Holder shall
prepare and deliver to Buyer and Seller a schedule which shall state each of the
following dates:



  7.8.1   The date of Opening of Escrow pursuant to Paragraph 7.1;



  7.8.2   The date of receipt of the Title Report by Buyer;



  7.8.3   The date by which title must be approved by Buyer pursuant to
Paragraph 3;



  7.8.4   The date by which the Inspections must be approved by Buyer pursuant
to Paragraph 5.1;



  7.8.5   The date by which the amounts described in Paragraph 2 must be
deposited by Buyer, for which determination Escrow Holder shall assume
satisfaction of the condition expressed in Paragraph 2 on the last date stated
for its satisfaction; and



  7.8.6   The date of Closing pursuant to Paragraph 7.2.

If any events which determine any of the aforesaid dates occur on a date other
than the date specified or assumed for its occurrence in this Agreement, Escrow
Holder shall promptly redetermine as appropriate each of the dates of
performance in the aforesaid schedule and notify Buyer and Seller of the dates
of performance, as redetermined.



8.   Representations, Warranties, and Covenants.



  8.1   Representations of Seller. Each entity referred to herein as a Seller
hereby represents and warrants as of the date hereof to Buyer as follows:



  8.1.1   TREIT — Titan Plaza, L.P. is a limited partnership duly formed and
validly existing under the laws of the Commonwealth of Virginia. NNN Titan 1,
LLC, NNN Titan 2, LLC, NNN Titan 3, LLC, NNN Titan 4, LLC, NNN Titan 5, LLC, NNN
Titan 6, LLC, NNN Titan 7, LLC, NNN Titan 8, LLC and NNN Titan 9, LLC are each a
Texas limited liability company duly formed and validly existing under the laws
of the State of Texas. Subject to receipt of the approval described in
Section 10.2.2, Seller has full power and authority to enter into this
Agreement, to perform this Agreement and to consummate the transactions
contemplated hereby. This Agreement is a legal, valid and binding obligation of
Seller, enforceable against Seller in accordance with its terms, subject to the
effect of applicable bankruptcy, insolvency, reorganization, arrangement,
moratorium or other similar laws affecting the rights of creditors generally.



  8.1.2   Seller is not a “foreign person” within the meaning of Section 1445(f)
of the Internal Revenue Code of 1986, as amended (the “Code”).



  8.1.3   The list of leases attached hereto as Exhibit B represents all of the
leases that affect the Property as of May 22, 2006.



  8.1.4   Except as set forth on any schedule of litigation delivered pursuant
to Paragraph 4.1.5, to the best of Seller’s knowledge there are no actions,
suits or proceedings pending, or, threatened against Seller and affecting any
portion of the Real Property, at law or in equity, or before or by any federal,
state, municipal, or other governmental court, department, commission, board,
bureau, agency, or instrumentality, domestic or foreign.



  8.1.5   Seller has not received any notice of any violations of any ordinance,
regulation, law, or statute of any governmental agency pertaining to the Real
Property or any portion thereof.



  8.1.6   To Seller’s knowledge, there are no presently pending or contemplated
proceedings to condemn the Real Property or any part of it.



  8.1.7   Seller has no knowledge of nor received any written notice of
violation issued pursuant to any environmental law with respect to the Real
Property or any use or condition thereof other than the notice listed on the
attached Exhibit F.

In making the foregoing representations and warranties, we have not made or
undertaken to make any investigation as to factual matters or as to the accuracy
or completeness of any representation, warranty, data or any other information
related thereto and hereby disclaim liability for any unintentional
misstatement. Whenever the term “to the best of Seller’s knowledge” or similar
language is used herein with respect to the existence or absence of facts, it
signifies that we have not undertaken any independent investigation of facts,
but instead base our opinion in sole reliance upon the current actual knowledge
of Rick Burnett and Thomas C. Young and we disclaim any obligation to conduct
any independent investigation with respect to such matters.



  8.2   Approval of Property; Limitations on Seller Representations and
Warranties.



  8.2.1   Seller makes no representations or warranties as to the truth,
accuracy, completeness, methodology of preparation or otherwise concerning any
engineering or environmental reports, audits, the materials prepared by the
Seller, or any other materials, data or other information whatsoever supplied to
Buyer in connection with Buyer’s inspection of the Property. It is the parties’
express understanding and agreement that such materials are provided only for
Buyer’s convenience in making its own examination and determination prior to the
expiration of the Inspection Period as to whether it wishes to purchase the
Property, and, in doing so, Buyer shall rely exclusively on its own independent
investigation and evaluation of every aspect of the Property and not on any
materials supplied by Seller. Except as may be specifically provided elsewhere
in this Agreement, Buyer expressly disclaims any intent to rely on any such
materials provided to it by Seller in connection with its inspection and agrees
that it shall rely solely on its own independently developed or verified
information. Except with respect to all obligations in this Agreement (including
without limitation Seller’s express representations and warranties) that are
expressly stated to survive Closing, the indemnity provisions contained in the
documents delivered in connection with the closing of the transactions
contemplated by this Agreement (collectively, the “Surviving Obligations”),
Buyer hereby releases Seller and its agents, representatives, and employees from
any and all claims, demands, and causes of action, past, present, and future
that Buyer may have relating to (a) the condition of the Property at any time,
before or after the Closing, including without limitation, the presence of any
hazardous materials, or (b) any other matter pertaining to the Property. This
release shall survive the Closing or the termination of this Agreement.



  8.2.2   In the event of any breach by Seller of any of the preceding
representations or warranties or any other breach by Seller of any other
provision of this Agreement which is discovered by Buyer prior to Closing and
which is not cured by Seller within ten (10) business days of Seller’s receipt
of written notice, Buyer’s sole remedy shall be to elect in writing to terminate
this Agreement and receive a refund of the Deposit or waive such breach and
proceed with the Closing. In the event of any material breach by Seller of any
of such representations or warranties or any other material breach by Seller of
any other provision of this Agreement or any agreement delivered in connection
herewith discovered after Closing, Seller shall be liable only for direct and
actual damages suffered by Buyer on account of Seller’s breach, up to the
applicable limits described hereunder, and shall in no event be liable for
consequential or punitive damages. Any liability of Seller hereunder for breach
of any such representations or warranties shall be limited to (a) claims in
excess of an aggregate of Fifty Thousand Dollars ($50,000.00), and (b) a maximum
aggregate cap of Two Hundred Fifty Thousand Dollars ($250,000.00). Notice of
such claim must be delivered to Seller in writing within three (3) months of
Closing. In no event shall Seller be liable for any indirect or consequential
damages on account of Seller’s breach of any representation or warranty
contained in this Agreement. Additionally, notwithstanding the foregoing, if
Buyer becomes aware prior to the Closing that any representation or warranty
hereunder is untrue, or any covenant or condition to Closing has not been
fulfilled or satisfied (if not otherwise waived by Buyer), and Buyer nonetheless
proceeds to close on the purchase of the Property, then Buyer shall be deemed to
have irrevocably and absolutely waived, relinquished and released all rights and
claims against Seller for any damage or other loss arising out of or resulting
from such untrue representation or warranty or such unfulfilled or unsatisfied
covenant or condition. Seller’s representations and warranties set forth in
Section 8.1 shall survive the Closing for a period of three (3) months.



  8.2.3   Approval of Property. The consummation of the purchase and sale of the
Property pursuant to this Agreement shall be deemed Buyer’s acknowledgement that
it has had an adequate opportunity to make such legal, factual and other
inspections, inquiries and investigations as it deems necessary, desirable or
appropriate with respect to the Property. Such inspections, inquiries and
investigations of Buyer shall be deemed to include, but shall not be limited to,
any leases and contracts pertaining to the Property, the physical components of
all portions of the Property, the physical condition of the Property, such state
of facts as an accurate survey, environmental report and inspection would show,
the present and future zoning ordinance, ordinances, resolutions. Buyer shall
not be entitled to and shall not rely upon, Seller or Seller’s agents with
regard to, and Seller will not make any representation or warranty with respect
to: (i) the quality, nature, adequacy or physical condition of the Property
including, but not limited to, the structural elements, foundation, roof,
appurtenances, access, landscaping, parking facilities, or the electrical,
mechanical, HVAC, plumbing, sewage or utility systems, facilities, or appliances
at the Property, if any; (ii) the quality, nature, adequacy or physical
condition of soils or the existence of ground water at the Property; (iii) the
existence, quality, nature, adequacy or physical condition of any utilities
serving the Property; (iv) the development potential of the Property, its
habitability, merchantability, or the fitness, suitability, or adequacy of the
Property for any particular purpose; (v) the zoning or other legal status of the
Property; (vi) the Property or its operations’ compliance with any applicable
codes, laws, regulations, statutes, ordinances, covenants, conditions or
restrictions of any governmental or quasi-governmental entity or of any other
person or entity; (vii) the quality of any labor or materials relating in any
way to the Property; or (viii) the condition of title to the Property or the
nature, status and extent of any right-of-way, lease, right of redemption,
possession, lien, encumbrance, license, reservation, covenant, condition,
restriction, or any other matter affecting the Property except as expressly set
forth in this Agreement. EXCEPT AS EXPRESSLY PROVIDED IN THIS AGREEMENT AND/OR
THE DEED, SELLER HAS NOT, DOES NOT, AND WILL NOT MAKE ANY WARRANTIES OR
REPRESENTATIONS WITH RESPECT TO THE PROPERTY AND SELLER SPECIFICALLY DISCLAIMS
ANY OTHER IMPLIED WARRANTIES OR WARRANTIES ARISING BY OPERATION OF LAW,
INCLUDING, BUT IN NO WAY LIMITED TO, ANY WARRANTY OF CONDITION, MERCHANTABILITY,
HABITABILITY, OR FITNESS FOR A PARTICULAR PURPOSE OR USE. FURTHERMORE, SELLER
HAS NOT, DOES NOT, AND WILL NOT MAKE ANY REPRESENTATION OR WARRANTY WITH REGARD
TO COMPLIANCE WITH ANY ENVIRONMENTAL PROTECTION, POLLUTION, OR LAND USE LAWS,
RULES, REGULATIONS, ORDERS, OR REQUIREMENTS INCLUDING, BUT NOT LIMITED TO, THOSE
PERTAINING TO THE HANDLING, GENERATING, TREATING, STORING OR DISPOSING OF ANY
HAZARDOUS WASTE OR SUBSTANCE INCLUDING, WITHOUT LIMITATION, ASBESTOS, PCB AND
RADON. BUYER ACKNOWLEDGES THAT BUYER IS A SOPHISTICATED BUYER FAMILIAR WITH THIS
TYPE OF PROPERTY AND THAT, SUBJECT ONLY TO THE EXPRESS WARRANTIES SET FORTH IN
THIS AGREEMENT AND/OR CLOSING DOCUMENTS, BUYER WILL BE ACQUIRING THE PROPERTY
“AS IS AND WHERE IS, WITH ALL FAULTS,” IN ITS PRESENT STATE AND CONDITION,
SUBJECT ONLY TO NORMAL WEAR AND TEAR AND BUYER SHALL ASSUME THE RISK THAT
ADVERSE MATTERS AND CONDITIONS MAY NOT HAVE BEEN REVEALED BY BUYER’S INSPECTIONS
AND INVESTIGATIONS. BUYER SHALL ALSO ACKNOWLEDGE AND AGREE THAT THERE ARE NO
ORAL AGREEMENTS, WARRANTIES OR REPRESENTATIONS, COLLATERAL TO OR AFFECTING THE
PROPERTY BY SELLER, ANY AGENT OF SELLER OR ANY THIRD PARTY. THE TERMS AND
CONDITIONS OF THIS PARAGRAPH SHALL SURVIVE THE CLOSING, AND NOT MERGE WITH THE
PROVISIONS OF ANY CLOSING DOCUMENTS. SELLER SHALL NOT BE LIABLE OR BOUND IN ANY
MANNER BY ANY ORAL OR WRITTEN STATEMENTS, REPRESENTATIONS OR INFORMATION
PERTAINING TO THE PROPERTY FURNISHED BY ANY REAL ESTATE BROKER, AGENT, EMPLOYEE,
SERVANT OR OTHER PERSON, UNLESS THE SAME ARE SPECIFICALLY SET FORTH OR REFERRED
TO IN THIS AGREEMENT. EXCEPT WITH REGARD TO THE OBLIGATIONS EXPRESSLY SET FORTH
IN THIS AGREEMENT AND THE REPRESENTATIONS AND WARRANTIES IN SECTION 8.1, BUYER
HEREBY RELEASES SELLER AND ITS AGENTS, REPRESENTATIVES AND EMPLOYEES FROM ANY
AND ALL LIABILITY RELATING TO THE CONDITION OF THE PROPERTY BEFORE OR AFTER THE
CLOSING AND ANY OTHER MATTER RELATING TO THE PROPERTY, WHETHER KNOWN OR UNKNOWN
AT THE TIME OF THE CLOSING.



  8.2.4   Release. Except as expressly set forth in this Agreement to the
contrary and except for any claims arising under the express representations,
warranties or covenants of Seller under this Agreement or under the indemnity
provisions of any document delivered in connection with the closing of the
transactions contemplated by this Agreement, Buyer for itself and its agents,
affiliates, successors and assigns, hereby releases and forever discharges
Seller, and any party related to or affiliated with Seller and their respective
successors and assigns (the “Seller Related Parties”) from and against any and
all claims at law or equity which Buyer or any party related to or affiliated
with Buyer and their respective successors and assigns (each a “Buyer Related
Party”) whether known or unknown at the time of this agreement, which Buyer or a
Buyer Related Party has or may have in the future, arising from or related to
any matter or thing relating to or in connection with the Property, including
but not limited to, the documents and information referred to in this Agreement,
the leases and the tenants, the Loan, any construction defects, errors or
omissions in the design or construction and arising out of the physical,
environmental, economic or legal condition of the Property, including, without
limitation, any claim for indemnification or contribution arising under the
Comprehensive Environmental Response, Compensation, and Liability Act (42 U.S.C.
Section 9601, et. sm.) or any similar federal, state or local statute, rule or
ordinance relating to liability of property owners or operators for
environmental matters. For the foregoing purposes, Buyer hereby specifically
waives the provisions of Section 1542 of the California Civil Code and any
similar law of any other state, territory or jurisdiction. Section 1542
provides:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.

BUYER HEREBY SPECIFICALLY ACKNOWLEDGES THAT BUYER HAS CAREFULLY REVIEWED THIS
SUBSECTION AND DISCUSSED ITS IMPORT WITH LEGAL COUNSEL AND THAT THE PROVISIONS
OF THIS SUBSECTION ARE A MATERIAL PART OF THIS AGREEMENT.

BUYER:      

     
8.3
  INTENTIONALLY DELETED
 
   
8.4
  INTENTIONALLY DELETED
 
   
8.5
  Covenants of Seller. Seller hereby covenants as follows:
 
   



  8.5.1   At all times from the date hereof through the date of Closing, Seller
shall cause to be in force fire and extended coverage insurance upon the
Property, and public liability insurance with respect to damage or injury to
persons or property occurring on the Property in at least such amounts as are
maintained by Seller on the Effective Date;



  8.5.2   From the end of the Effective Date through the date of Closing, Seller
will not enter into any new lease with respect to the Property, without Buyer’s
prior written consent, which shall not be unreasonably withheld. Exercise of a
renewal option shall not be considered a new lease. Any brokerage commission
payable with respect to a new lease shall be paid by Buyer. Further, Seller will
not modify any existing Lease covering space in the Property without first
obtaining the written consent of Buyer which shall not be unreasonably withheld.
Buyer shall have five (5) business days from its receipt of Seller’s notice of a
new lease in which to approve or disapprove of any new lease for which it has a
right to consent. Failure to respond in writing within said time period shall be
deemed to be consent;



  8.5.3   From the Effective Date through the date of Closing, Seller shall not
sell, assign, or convey any right, title or interest whatsoever in or to the
Property, or create or permit to attach any lien, security interest, easement,
encumbrance, charge, or condition affecting the Property (other than the
Permitted Exceptions) without promptly discharging the same prior to Closing;



  8.5.4   Seller shall not, without Buyer’s written approval, (a) amend or waive
any right under any Service Contract, or (b) enter into any agreement of any
type affecting the Property that is not terminable on 30 days notice.



9.   Representations and Warranties of Buyer. Buyer hereby represents and
warrants to Seller as follows:



  9.1   Buyer is a limited partnership duly organized and validly existing under
the laws of the State of Delaware. Buyer has full power and authority to enter
into this Agreement, to perform this Agreement and to consummate the
transactions contemplated hereby. This Agreement is a legal, valid and binding
obligation of Buyer, enforceable against Buyer in accordance with its terms,
subject to the effect of applicable bankruptcy, insolvency, reorganization,
arrangement, moratorium or other similar laws affecting the rights of creditors
generally.



10.   Conditions Precedent to Closing.



  10.1   The obligations of Buyer pursuant to this Agreement shall, at the
option of Buyer, be subject to the following conditions precedent:



  10.1.1   All of the representations, warranties and agreements of Seller set
forth in this Agreement shall be true and correct in all material respects as of
the Effective Date, and Seller shall not have on or prior to closing, failed to
meet, comply with or perform in any material respect any conditions or
agreements on Seller’s part as required by the terms of this Agreement.



  10.1.2   There shall be no material adverse change in the matters reflected in
the Title Report, and there shall not exist any material adverse encumbrance or
title defect affecting the Property except for the Permitted Exceptions or
matters to be satisfied at Closing.



  10.1.3   Seller shall, no less than four (4) days prior to the Closing,
deliver to Buyer estoppel certificates for tenants representing seventy-five
percent (75%) of the square feet which are leased by tenants as of the Effective
Date (“Estoppel Threshold”), which shall include Tenant Estoppels (as defined
herein) for Titan, St. Paul’s and Verizon or their respective successors or
assigns. Seller shall, pre-closing, cooperate with Buyer in obtaining, but shall
not be obligated to obtain, any subordination, non-disturbance and attornment
agreement requested by Buyer’s Lender, in the form of Exhibit J attached hereto
and incorporated herein by this reference, for any lease that does not contain
automatic subordination language. All estoppel certificates shall be
substantially in the form which such tenants are required to provide pursuant to
the terms of each tenant’s respective lease, or, at Seller’s option, in the form
of Exhibit G attached hereto and incorporated herein by this reference (“Tenant
Estoppel”). Seller, in its sole discretion, will add commercially reasonable
content to the Tenant Estoppel, as requested, to satisfy Buyer’s lender. For
purposes of the foregoing sentence, the determination of “commercially
reasonable content” shall be determined by Seller in its sole discretion. Seller
shall have no liability or responsibility for the information set forth in the
estoppel certificates delivered by the tenants. Estoppel certificates shall be
deemed to satisfy this condition precedent unless they disclose materially
adverse matters and/or are inconsistent with the documents delivered pursuant to
Section 4.1.10. Buyer shall notify Seller within four (4) business days of
receipt of a copy of the executed estoppel certificate of its approval or
disapproval and the basis of such disapproval, if disapproved. If Buyer
disapproves of an estoppel certificate because of a material, adverse matter
disclosed therein, and Seller is unable to obtain a reasonably acceptable
estoppel certificate prior to the Closing, but in no event later than fifteen
(15) days after Buyer’s disapproval of same, this Agreement shall terminate,
Buyer shall receive a refund of the Deposit and neither party shall have any
further obligation to the other except Buyer’s indemnification obligations under
Paragraph 5.



  10.2   The obligations of Seller under this Agreement shall, at the option of
Seller, be subject to the following conditions precedent:



  10.2.1   All of the representations, warranties and agreements of Buyer set
forth in this Agreement shall be true and correct in all material respects as of
the Effective Date, and Seller shall not have on or prior to closing, failed to
meet, comply with or perform in any material respect any conditions or
agreements on Buyer’s part as required by the terms of this Agreement.



  10.2.2   Seller shall have received approval of the Sale from all entities
comprising Seller not later than twenty (20) business days following the
Effective Date. Upon receipt of such approval, Seller shall immediately notify
Buyer of such approval in writing (“Seller’s 10.2.2 Approval”). In the event
Seller shall not receive such approval, Seller shall provide Buyer with written
notice of such non-approval (“Seller’s 10.2.2 Notice”), terminate the Agreement,
and, notwithstanding Section 2.1.1 of this Agreement, return the Deposit to
Buyer within two (2) business days after Seller’s 10.2.2 Notice, and neither
party shall have any further obligations to the other hereunder except Buyer’s
indemnification under Section 5.

If any such condition is not fully satisfied by Closing, the party in whose
favor the condition runs shall notify the other party and may terminate this
Agreement by written notice whereupon this Agreement may be canceled, upon
return of the Due Diligence Items and, thereafter, neither Seller nor Buyer
shall have any continuing obligations hereunder; provided, however, that if
Buyer notifies Seller of a failure to satisfy the conditions precedent set forth
in Section 10.1, Seller may, within ten (10) days of receipt of Buyer’s notice
agree to satisfy the condition by written notice to Buyer, and Buyer shall
thereupon be obligated to close the transaction provided Seller so satisfies
such condition. Closing may be delayed by Seller for up to ten (10) days after
Seller’s receipt of Buyer’s notice to allow Seller time to satisfy such
conditions. If Seller fails to timely cure any condition set forth in
Section 10.1, this Agreement shall be canceled, Buyer shall receive a refund of
the Deposit and neither party shall have any further liability hereunder.



11.   Damage or Destruction Prior to Closing.

In the event that the Property should be damaged by any casualty prior to the
Closing, then if the cost of repairing such damage, as reasonably estimated by
Seller, is:



  11.1   Less than One Million Dollars ($1,000,000), the Closing shall proceed
as scheduled and any insurance proceeds shall be distributed to Buyer to the
extent not expended by Seller for restoration Buyer shall receive a credit at
Closing equal to the property insurance policy deductible reduced by any
applicable payments made by Seller for restoration;



  •   r if said cost is:



  11.2   Greater than One Million Dollars ($1,000,000), then either Seller or
Buyer may elect to terminate this Agreement, in which case the Buyer shall
return the Due Diligence Items to Seller and only if Seller elects to terminate
this Agreement, the Deposit shall be returned to the Buyer and neither party
shall have any further obligation to the other except for Buyer’s
indemnification obligations under Paragraph 5. Should Buyer proceed to Closing,
Buyer shall receive any insurance proceeds and a credit at Closing equal to the
property insurance policy deductible reduced by any applicable payments made by
Seller for restoration.



12.   Eminent Domain.



  12.1   If, before the Closing, proceedings are commenced for the taking by
exercise of the power of eminent domain of all or a material part of the
Property which, as reasonably determined by Buyer, would render the Property
unacceptable to Buyer or unsuitable for Buyer’s intended use, Buyer shall have
the right, by giving notice to Seller within thirty (30) days after Seller gives
notice of the commencement of such proceedings to Buyer, to terminate this
Agreement, in which event this Agreement shall terminate, and only if Seller
elects to terminate this Agreement, the Deposit shall be returned to the Buyer
and neither party shall have any further obligation to the other except for
Buyer’s indemnification under Paragraph 5. If, before the Closing, proceedings
are commenced for the taking by exercise of the power of eminent domain of less
than such a material part of the Property, or if Buyer has the right to
terminate this Agreement pursuant to the preceding sentence but Buyer does not
exercise such right, then this Agreement shall remain in full force and effect
and, at the Closing, the condemnation award (or, if not therefore received, the
right to receive such portion of the award) payable on account of the taking
shall be transferred in the same manner as title to the Property is conveyed.
Seller shall give notice to Buyer within three (3) business days after Seller’s
receiving notice of the commencement of any proceedings for the taking by
exercise of the power of eminent domain of all or any part of the Property.



13.   Notices.



  13.1   All notices, demands, or other communications of any type given by any
party hereunder, whether required by this Agreement or in any way related to the
transaction contracted for herein, shall be void and of no effect unless given
in accordance with the provisions of this Paragraph. All notices shall be in
writing and delivered to the person to whom the notice is directed, either in
person, by United States Mail, as a registered or certified item, return receipt
requested by telecopy or by Federal Express. Notices delivered by mail shall be
deemed given when received. Notices by telecopy or Federal Express shall be
deemed received on the business day following transmission. Notices shall be
given to the following addresses:

         
Seller:
  Theresa Hutton

 
       
 
  Triple Net Properties, LLC

 
  1551 N. Tustin Ave. #200
 
  Santa Ana, CA 92705

 
    (714) 667-8252  
 
  (714) 667-6860 fax
With Required Copy to:
  Thomas C. Young

 
       
 
  Triple Net Properties, LLC

 
  4 Hutton Centre Drive, Suite 700
 
  South Coast Metro, CA 92707

 
  (714) 667-8252 ext. 619
 
  (714) 918-9150 fax
 
  Joseph J. McQuade, Esq.

 
  Hirschler Fleischer

 
  The Federal Reserve Bank Building, 16th Floor

 
  701 East Byrd Street
 
  Richmond, VA 23219

 
    (804) 771-9502  
 
  (804) 644-0957 fax
Buyer:
  Bradley Redelsperger

 
       
 
  Vice-President

 
  660 Newport Center Drive, Suite 1240
 
  Newport Beach, CA 92660

With Required Copy to:
  Tamarin L. Preston

 
       

Director of Legal Affairs
660 Newport Center Drive, Suite 1240
Newport Beach, CA 92660



14.   Remedies.



  14.1   Defaults by Seller. If there is any default by Seller under this
Agreement, which is not cured by Seller within ten (10) business days of
Seller’s receipt of written notice, Buyer may, as its sole options elect to
either (a) declare this Agreement terminated and receive a refund of the
Deposit; or (b) treat this Agreement as being in full force and effect and bring
an action against Seller for specific performance. In the event of a Seller
default, all time periods hereunder (including, but not limited to those
referenced in Section 7.8) shall be extended for the lesser of seven (7) days,
or the actual number of days in which Seller cured its default.



  14.2   Defaults by Buyer. If there is any default by Buyer under this
Agreement, following notice to Buyer and seven (7) days, during which period
Buyer may cure the default, then Seller may, as its sole remedy, declare this
Agreement terminated and each party shall thereupon be relieved of all further
obligations and liabilities, except any which survive termination.
Notwithstanding the foregoing, the Buyer’s right to cure shall be applicable to
a failure to close and the Closing shall in no event be extended pursuant to
this Section. In the event this Agreement is terminated due to the default of
Buyer hereunder, Buyer shall deliver to Seller, at no cost to Seller, the Due
Diligence Items and all of Buyer’s Reports. In the event of a Buyer default, all
time periods hereunder (including, but not limited to those referenced in
Section 7.8) shall be extended for the lesser of seven (7) days, or the actual
number of days in which Buyer cured its default.



  14.3   ARBITRATION OF DISPUTES. ANY CLAIM, CONTROVERSY OR DISPUTE, WHETHER
SOUNDING IN CONTRACT, STATUTE, TORT, FRAUD, MISREPRESENTATION OR OTHER LEGAL
THEORY, RELATED DIRECTLY OR INDIRECTLY TO THIS AGREEMENT, WHENEVER BROUGHT AND
WHETHER BETWEEN THE PARTIES TO THIS AGREEMENT OR BETWEEN ONE OF THE PARTIES TO
THIS AGREEMENT AND THE EMPLOYEES, AGENTS OR AFFILIATED BUSINESSES OF THE OTHER
PARTY, SHALL BE RESOLVED BY ARBITRATION AS PRESCRIBED IN THIS SECTION. THE
FEDERAL ARBITRATION ACT, 9 U.S.C. §§ 1-15, NOT STATE LAW, SHALL GOVERN THE
ARBITRABILITY OF ALL CLAIMS, AND THE DECISION OF THE ARBITRATOR AS TO
ARBITRABILITY SHALL BE FINAL.

A SINGLE ARBITRATOR WHO IS A RETIRED FEDERAL OR CALIFORNIA JUDGE SHALL CONDUCT
THE ARBITRATION UNDER THE THEN CURRENT RULES OF THE AMERICAN ARBITRATION
ASSOCIATION (THE “AAA”). THE ARBITRATOR SHALL BE SELECTED BY MUTUAL AGREEMENT ON
THE ARBITRATOR WITHIN THIRTY (30) DAYS OF WRITTEN NOTICE BY ONE PARTY TO THE
OTHER INVOKING THIS ARBITRATION PROVISION, IN ACCORDANCE WITH AAA PROCEDURES
FROM A LIST OF QUALIFIED PEOPLE MAINTAINED BY THE AAA. THE ARBITRATION SHALL BE
CONDUCTED IN SANTA ANA, CALIFORNIA AND ALL EXPEDITED PROCEDURES PRESCRIBED BY
THE AAA RULES SHALL APPLY.

THERE SHALL BE NO DISCOVERY OTHER THAN THE EXCHANGE OF INFORMATION WHICH IS
PROVIDED TO THE ARBITRATOR BY THE PARTIES. THE ARBITRATOR SHALL HAVE AUTHORITY
ONLY TO GRANT SPECIFIC PERFORMANCE AND TO ORDER OTHER EQUITABLE RELIEF AND TO
AWARD COMPENSATORY DAMAGES, BUT SHALL NOT HAVE THE AUTHORITY TO AWARD PUNITIVE
DAMAGES OR OTHER NONCOMPENSATORY DAMAGES OR ANY OTHER FORM OF RELIEF. THE
ARBITRATOR SHALL AWARD TO THE PREVAILING PARTY ITS REASONABLE ATTORNEYS’ FEES
AND COSTS AND OTHER EXPENSES INCURRED IN THE ARBITRATION, EXCEPT THE PARTIES
SHALL SHARE EQUALLY THE FEES AND EXPENSES OF THE ARBITRATOR. THE ARBITRATOR’S
DECISION AND AWARD SHALL BE FINAL AND BINDING, AND JUDGMENT ON THE AWARD
RENDERED BY THE ARBITRATOR MAY BE ENTERED IN ANY COURT HAVING JURISDICTION
THEREOF.



15.   Assignment.

Buyer may assign its rights under this Agreement to an entity in which Buyer has
a legally controlling interest, provided, however, that Buyer shall have no such
right unless a written assignment is delivered to Seller no later than 7
business days before Closing; and further provided that no such assignment shall
relieve Buyer of its obligations hereunder.



16.   Interpretation and Applicable Law.

This Agreement shall be construed and interpreted in accordance with the laws of
the state in which the Property is located (the “State”). Where required for
proper interpretation, words in the singular shall include the plural; the
masculine gender shall include the neuter and the feminine, and vice versa. The
terms “successors and assigns” shall include the heirs, administrators,
executors, successors, and assigns, as applicable, of any party hereto.



17.   Amendment.

This Agreement may not be modified or amended, except by an agreement in writing
signed by the parties. The parties may waive any of the conditions contained
herein or any of the obligations of the other party hereunder, but any such
waiver shall be effective only if in writing and signed by the party waiving
such conditions and obligations.



18.   Attorney’s Fees.

In the event it becomes necessary for either party to file a suit or arbitration
to enforce this Agreement or any provisions contained herein, the prevailing
party shall be entitled to recover, in addition to all other remedies or
damages, reasonable attorneys’ fees and costs of court incurred in such suit or
arbitration.



19.   Entire Agreement; Survival.

This Agreement (and the items to be furnished in accordance herewith)
constitutes the entire agreement between the parties pertaining to the subject
matter hereof and supersedes all prior and contemporaneous agreements and
understandings of the parties in connection therewith. No representation,
warranty, covenant, agreement, or condition not expressed in this Agreement
shall be binding upon the parties hereto nor affect or be effective to
interpret, change, or restrict the provisions of this Agreement. All of the
obligations of the parties hereunder and all other provisions of this Agreement
shall be deemed to have merged into the Deed and shall be extinguished at
Closing or the earlier termination of this Agreement, except as expressly
provided herein. Notwithstanding anything to the contrary in this Agreement, the



20.   Multiple Originals only; Counterparts.

Numerous agreements may be executed by the parties hereto. Each such executed
copy shall have the full force and effect of an original executed instrument.
This Agreement may be executed in any number of counterparts, all of which when
taken together shall constitute the entire agreement of the parties.



21.   Acceptance.

Time is of the essence as to all dates set forth in this Agreement. The date of
execution of this Agreement by Seller shall be the date of execution of this
Agreement. If the final date of any period falls upon a Saturday, Sunday, or
legal holiday under Federal law, the laws of the State or the laws of the State
of California, then in such event the expiration date of such period shall be
extended to the next day which is not a Saturday, Sunday, or legal holiday under
Federal law, the laws of the State or the State of California.



22.   Real Estate Commission.

Seller and Buyer each represent and warrant to the other that neither Seller nor
Buyer has contracted or entered into any agreement with any real estate broker,
agent, finder or any other party in connection with this transaction, and that
neither party has taken any action which would result in any real estate
broker’s, finder’s or other fees or commissions being due and payable to any
party with respect to the transaction contemplated hereby, except that Seller
has contracted with Triple Net Properties Realty, Inc., and Transwestern
Commercial Services as its brokers and will pay any commission due to said
brokers under separate agreement. Buyer shall pay at Closing any commission due
to VOIT Commercial Brokerage under separate agreement. Each party hereby
indemnifies and agrees to hold the other party harmless from any loss,
liability, damage, cost, or expense (including reasonable attorneys’ fees)
resulting to the other party by reason of a breach of the representation and
warranty made by such party in this paragraph.



23.   Exchange.

Each of Buyer and Seller reserves the right to structure the sale of the
Property as a like kind exchange pursuant to Section 1031 of the Internal
Revenue Code of 1986, as amended. In such event the party electing a like kind
exchange shall have the right to assign its interest in this Agreement to a
qualified exchange intermediary of its choosing to effect such exchange. The
other party shall sign a customary assignment and/or notice of assignment,
however, such assignment shall at no cost or expense to party from whom the
notice is being requested and shall not otherwise affect the term of this
Agreement.



24.   Confidentiality.

Buyer agrees that, prior to the closing, all Property information received by
Buyer shall be kept confidential as provided in this paragraph. Without the
prior written consent of Seller, prior to the closing, the Property information
shall not be disclosed by Buyer or its representatives, in any manner
whatsoever, in whole or in part, except (1) to Buyer’s representatives who need
to know the Property information for the purpose of evaluating the Property and
who are informed by the Buyer of the confidential nature of the Property
information; (2) as may be necessary for Buyer or Buyer’s representatives to
comply with applicable laws, including, without limitation, governmental,
regulatory, disclosure, tax and reporting requirements; to comply with other
requirements and requests of regulatory and supervisory authorities and
self-regulatory organizations having jurisdiction over Buyer or Buyer’s
representatives; to comply with regulatory or judicial processes; or to satisfy
reporting procedures and inquiries of credit rating agencies in accordance with
customary practices of Buyer or its affiliates; and (3) to prospective tenants
of the Property.

THE BALANCE OF THIS PAGE IS INTENTIONALLY LEFT BLANK

1

SIGNATURE PAGE FOR

Titan Building and Plaza Agreement for Purchase
and Sale of Real Property and Escrow Instructions



    EXECUTED on this the      day of      , 2006 by:



    SELLER:

TREIT — Titan Plaza, L.P.,
a Virginia limited partnership

By: /s/ Louis Rogers

Name: Louis Rogers
Title: President

NNN TITAN 1, LLC, a Texas limited


liability company

By: /s/ Louis Rogers

Name: Louis Rogers
Title: President

NNN TITAN 2, LLC, a Texas limited


liability company

By: /s/ Louis Rogers

Name: Louis Rogers
Title: President

2

NNN TITAN 4, LLC, a Texas limited


liability company

By: /s/ Louis Rogers

Name: Louis Rogers
Title: President

NNN TITAN 5, LLC, a Texas limited


liability company

By: /s/ Louis Rogers

Name: Louis Rogers
Title: President

NNN TITAN 6, LLC, a Texas limited


liability company

By: /s/ Louis Rogers

Name: Louis Rogers
Title: President

NNN TITAN 7, LLC, a Texas limited


liability company

By: /s/ Louis Rogers

Name: Louis Rogers
Title: President

3

NNN TITAN 8, LLC, a Texas limited


liability company

By: /s/ Louis Rogers

Name: Louis Rogers
Title: President

NNN TITAN 9, LLC, a Texas limited


liability company

By: /s/ Louis Rogers

Name: Louis Rogers
Title: President



    EXECUTED on this the      day of      , 2006 by:



    BUYER:

CHASE MERRITT, LP,
a Delaware limited partnership

By: /s/ Chad Horning
Name: Chad Horning
Title: President


4